On April 11, 2018, the Court heard oral argument on the application for leave to appeal the December 29, 2016 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Mason Circuit Court for an evidentiary hearing pursuant to People v. Ginther , 390 Mich. 436, 212 N.W.2d 922 (1973), for a determination of whether the defendant was denied the effective assistance of trial counsel.
We do not retain jurisdiction.